DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims (1, 9) are objected to because of the following informalities:  
In claims (1, 9), the limitation of “deblurring of outputting a sharp original image based on the blurred image” should be rewritten as “deblurring the blurred image to output a sharp original image”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims (2, 6) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For example, claim recites “obtaining a first feature map and a second feature map by inputting the first image to the neural network; and obtaining a third feature map and a fourth feature map by inputting the first feature map and the second feature map to the neural network”.  However, it is not clear what applicant is trying to convey by “inputting the first feature map and second feature map to the NN if they are already inputted based on the previous limitation.  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) (1, 5) are rejected under 35 U.S.C. 103 as being unpatentable over Schelten et al. (hereinafter Schelten)(US Patent 9,430,817 B2)
Re claim 1, Schelten discloses an image deblurring method comprising: receiving a blurred image (See fig. 1 “blurred image” & col. 2, lines 43-64); and deblurring of outputting a sharp original image based on the blurred image (See fig. 1 “sharp image” & col. 2, lines 43-64), wherein the deblurring comprises: obtaining a second image having the same scale as that of a first image by inputting the first image to a neural network. (See fig. 3: 300, 304, 306 & col. 5, line 44 – col. 6, line 23 where it teaches inputting an image into a NN to output a recovery image.)
But the reference of Schelten fails to explicitly teach obtaining a third image having the same scale as that of the first image by concatenating the first image and the second image; and obtaining a fourth image having the same scale as that of the first image by inputting the third image to the neural network.
However, the reference of Schelten does suggest obtaining a third image having the same scale as that of the first image by concatenating the first image and the second image (See fig. 3: 308 & col. 7, lines 1-9 where it teaches generating a sharp image (restored image) based on image 306 which is based on image 304 and 300.); and obtaining a fourth image having the same scale as that of the first image by inputting the third image to the neural network. (See fig. 3: 314 & col. 7, lines 46-52 where it teaches calculating image 314, 316 based on image 308.)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Schelten, in the manner as claimed, for the benefit of generating a sharp image based on a cascade architecture. (See col. 7, lines 53-59)

Claim 5 has been analyzed and rejected w/r to claim 1 above.

Claim(s) (3-4, 7-8) are rejected under 35 U.S.C. 103 as being unpatentable over Schelten et al (hereinafter Schelten)(US Patent 9,430,817 B2), as applied to claims (1, 5) above, and in view of Tao et al. (hereinafter Tao)(US Publication 2020/0349680 A1)
Re claim 3, Schelten fails to teach wherein the neural network is a recursive neural network having a structure comprising a plurality of encoders and a plurality of decoders.
However, Tao does. (See fig. 5; ¶s 57-67) Tao discloses and fairly suggests wherein the neural network is a recursive neural network having a structure comprising a plurality of encoders and a plurality of decoders.
Therefore, taking the combined teachings of Schelten & Tao as a whole, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Schelten, in the manner as claimed and as taught by Tao, for the benefit of optimizing the learning capability. (See ¶ 57)

Re claim 4, the combination of Schelten & Tao further discloses wherein each of the plurality of encoders and the plurality of decoders comprises residual blocks and feature extraction layers of different channels. (In Tao, see fig. 5)

Claims (7-8) have been analyzed and rejected w/r to claims (3-4) above.

Claim(s) (9-10,13-14) are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (hereinafter Wang)(US Patent 10,289,951 B2)
Re claim 9, Wang discloses a neural network training method comprising: obtaining a second image by inputting a first image to a neural network (See fig. 5: 520, 540 & col. 11, lines 49-67 where it teaches generating a training output image based on the input image.); modifying a parameter of the neural network based on a first correct answer label and the second image. (See fig. 5: 550 & col. 10, line 51 – col. 11, line 24; col. 12, lines 10-16 where it teaches modifying the neural network based on an error (loss) function and the training output image.)
But the reference of Wang fails to explicitly teach obtaining a third image by inputting the first image and the second image to the neural network; and modifying a parameter of the neural network based on a second correct answer label and the third image.
However, the reference of Wang does suggest obtaining a third image by inputting the first image and the second image to the neural network (See fig. 5: 520, 540, 560 & col. 10, line 51 – col. 11, line 24; col. 12, lines 10-16 where it teaches generating a difference image based on second training image based on the input image at the next iteration.); and modifying a parameter of the neural network based on a second correct answer label and the third image. (See fig. 5: 550 & col. 10, line 51 – col. 11, line 24; col. 12, lines 10-16 where it teaches modifying the neural network based on an error (loss) function and the difference image at the next iteration.)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Wang, in the manner as claimed, for the benefit of training the NN based on a loss function. (See col. 11, lines 5-24)

Re claim 10, Wang discloses wherein the first image is an image generated by concatenating a plurality of consecutively photographed images. (See col. 11, lines 56-60)

Claim 13 has been analyzed and rejected w/r to claim 9 above.
Claim 14 has been analyzed and rejected w/r to claim 10 above.

Allowable Subject Matter
Claims (2, 6) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims (11-12, 15-16) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (Prior art of record fails to teach the limitation in claims (11, 15).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        August 23, 2022